Citation Nr: 1612178	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, rated 10 percent disabling prior to 10 percent disabling prior to October 2, 2013, and rated 20 percent disabling effective October 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989, from March 1991 to March 1992, and again from July 1992 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Thereafter, in a November 2009 rating decision, the RO granted the Veteran an increased rating from 0 percent to 10 percent for his DVT left leg disability. During the pendency of this appeal, the Veteran was awarded another increase rating from 10 percent to 20 percent, effective October 2, 2013.

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue on appeal was remanded by the Board in August 2013 for further development. A review of the claims folder reflects that the RO has complied with the remand instruction by obtaining a VA medical examination in October 2013 and subsequently issuing a supplemental statement of the case (SSOC). 

The Board notes that during the pendency of this appeal, the Veteran's claim for entitlement to service connection for a left shoulder disorder was granted by the RO in a November 2013 decision. Thus, the issue is no longer before the Board.


FINDINGS OF FACT

1. Prior to October 2, 2013, the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency has been manifested by edema that is not persistent and which is relieved completely with elevation of the lower extremity, persistent discoloration, and mild venous stasis dermatitis.

2. From October 2, 2013, the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency has been manifested by persistent edema, stasis dermatitis, and discoloration.


CONCLUSIONS OF LAW

1. The criteria for an initial increased rating in excess of 10 percent, prior to October 2, 2013, for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, has not been met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2015).

2. The criteria for an increased rating of 40 percent, and no higher, from October 2, 2013, for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, has been met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statements in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in October 2013, July 2009, and April 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

The claims folder reflects that the Veteran was denied entitlement to an in an initial increase rating in excess of 10 percent. The Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency was subsequently increased to 20 percent, effective October 2, 2013.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7121.

Pursuant to Diagnostic Code 7121, a 10 percent rating applies where there is intermittent edema of the extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved be elevation of extremity or compression hosiery. A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Prior to October 2, 2013

As noted above, the Veteran was in receipt of a 10 percent rating for his hypercoagulable state status-post left deep vein thrombosis with factor V deficiency prior to October 2, 2013.

The Veteran was afforded a VA medical examination in August 2008. The examination report reflects the Veteran diagnosed with hypercoagulable state status post deep venous thrombosis on life-long anticoagulation with factor V deficiency; manifested by mild venous stasis dermatitis of the left lower leg without an incomplete deep venous circulation  and no swelling at the time of the examination.

The Veteran was provided another VA examination in July 2009. The examination report reflects the Veteran with complaints of continuous dull pain in the left leg as well as pain with prolonged standing. The report further reflects the Veteran with edema that is not persistent and which is relieved completely with elevation of the lower extremity. The report also reflects present and persistent discoloration.

As the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency did not reflect persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, a 20 percent disability is not warranted prior to October 2, 2013. A disability rating of 40 percent is not warranted as the record does not reflect the Veteran with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration prior to October 2, 2013. Additionally, the criteria for a 60 percent rating prior to October 2, 2013 is not applicable as the evidence does not reflect persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. Lastly, prior to October 2, 2013, a 100 percent rating is not warranted as the claims folder does not reflect the Veteran with massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins


From October 2, 2013

In a November 2013 rating decision, the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency was increased to 20 percent disabling effective October 2, 2013, date of VA medical examination.

An October 2013 VA medical examination reflects the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency with persistent edema that is incompletely relieved by elevation of extremity.

The Board finds that based on the above, to include the July 2009 and April 2008 VA medical examinations, that a disability rating of 40 percent, and no higher, for the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency is warranted.

The October 2013 VA examination clearly reflects the Veteran with persistent edema that is incompletely relieved by elevation of extremity. The October 2013 examination however does not provide findings in relation to the Veteran's skin. However; the previous April 2008 and July 2009 VA examinations consistently reflect the Veteran with persistent stasis dermatitis and/ or discoloration. As such, the Veteran is entitled to an increase disability rating of 40 percent based on his Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency being manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A disability rating in excess of 40 percent is not warranted as the evidence does not reflect that the Veteran's disability is manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations. See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014). That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.


Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his hypercoagulable state status-post left deep vein thrombosis with factor V deficiency. Further, the claims folder reflects that the Veteran's hypercoagulable state status-post left deep vein thrombosis with factor V deficiency does not impact his ability to work. (See October 2013 VA medical examination.). Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, prior to October 2, 2013, is denied.

Entitlement to an increased rating of 40 percent, and no higher, for hypercoagulable state status-post left deep vein thrombosis with factor V deficiency, from to October 2, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


